On Motion for Rehearing.
In reversing this case we did not discuss and specifically pass upon each one of the different assignments of error presented in appellant's brief. We intended, however, to be understood as overruling all the assignments except those expressly sustained. The one which is referred to and insisted upon in this motion for a rehearing as grounds for rendering the judgment in appellants' favor involves a principle of law which we do not think is applicable to the facts of this case.
The motion is overruled.